Citation Nr: 0607645	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for prostate 
cancer, evaluated as 100 percent disabling from September 10 
to October 31, 2003, and 10 percent disabling thereafter.

2.  Entitlement to an effective date prior to September 10, 
2003 for the award of service connection and grant of 
compensation for prostate cancer.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO.  By that 
the decision, the RO, in pertinent part, granted service 
connection for prostate cancer and assigned a 100 percent 
evaluation therefor from September 10 to October 31, 2003, 
with a 10 percent rating in effect thereafter.

In May 2005, when the veteran filed his notice of 
disagreement (NOD) with respect to the RO's September 2004 
decision, he indicated that he wished to appeal, not only the 
evaluation assigned for his prostate cancer, but also the 
effective date of the award.  Thus far, the RO has not 
furnished him with a statement of the case (SOC) addressing 
the effective date issue.  This matter is addressed in 
further detail, below.

The Board's present decision is limited to the matter of the 
veteran's entitlement to a higher initial evaluation for 
prostate cancer.  For the reasons set forth below, his claim 
for an earlier effective date is being REMANDED for 
additional development.


FINDINGS OF FACT

1.  The veteran completed therapy for treatment of prostate 
cancer in April 2003.

2.  The veteran filed a claim for compensation benefits for 
prostate cancer in September 2003; he was first afforded a VA 
examination of his prostate on August 25, 2004.

3.  The veteran's prostate cancer is in remission; he has no 
problems starting urination, urinates four times in the 
daytime and two times at night, and has occasional 
"dribbling" of urine for which no pad or appliance is 
required.

4.  The veteran's prostate cancer is not manifested by renal 
dysfunction or urinary retention requiring intermittent or 
continuous catheterization.  


CONCLUSIONS OF LAW

1.  A 100 percent evaluation is warranted for the veteran's 
prostate cancer through August 24, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005).

2.  The criteria for a rating in excess of 10 percent for 
prostate cancer, for the period on and after August 25, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher initial evaluation for prostate 
cancer.  He has not advanced any specific argument in support 
of his appeal.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  In 
October 2003, the RO sent the veteran a letter that informed 
him of his and VA's respective duties for obtaining evidence; 
notified him that certain evidence, such as post-service 
medical evidence from hospitals, clinics, and private 
physicians, would help VA in making its decision; and 
requested that he submit any medical reports he had.  
Further, in September 2005, he was provided with an SOC that 
set out the rating criteria applicable to his claim-
including the criteria applicable to an extraschedular 
rating-and explained why his claim was being denied.  See, 
e.g., Dingess v. Nicholson, No. 01-1917, slip op. at 16 (U.S. 
Vet. App. March 3, 2006) (discussing the VCAA notice 
requirements applicable to initial disability ratings).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, the 
Board acknowledges that a portion of the required notice was 
not provided to the veteran until the SOC was furnished in 
September 2005; well after his claim was initially 
adjudicated in September 2004.

Nevertheless, the Board finds that any defect with respect to 
the timing of the notice has been corrected.  As noted above, 
the veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice(s), to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination in connection with the present appeal, and all of 
the relevant evidence he has identified has been associated 
with his claims file.  No further development action is 
warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Prostate cancer is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005).  
Under that code, a 100 percent rating is assigned while 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures are ongoing.  Id., Note.  Thereafter, 
following the cessation of such therapeutic procedures, the 
rating schedule provides that:

the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If 
there has been no local reoccurrence or 
metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is 
predominant.

Id.

In this regard, the Board notes that voiding dysfunction is 
evaluated under 38 C.F.R. § 4.115a (2005).  In order to 
qualify for a rating in excess of 10 percent for such 
dysfunction, it must be shown that the condition in question 
is manifested by urine leakage requiring the use of an 
appliance or the wearing of absorbent materials; that there 
is a daytime voiding interval of two hours or less; that 
there is awakening to void at least three times per night; or 
that there is urinary retention requiring intermittent or 
continuous catheterization.  Id.

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  
Ratings ranging from zero to 100 percent may be assigned 
depending on the nature and severity of symptoms.

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that a 
100 percent evaluation is warranted for the veteran's 
prostate cancer through August 24, 2004.  A plain reading of 
the note appended to Diagnostic Code 7528, quoted above, is 
that the 100 percent rating initially assigned for prostate 
cancer (while surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedures are ongoing) may not be changed 
until a "mandatory" VA examination has been performed six 
months after cessation of therapy.  In the present case, a 
report from one of the veteran's private physicians, J. Mark 
Knox, D.O., clearly shows that the veteran completed therapy 
for treatment of prostate cancer in April 2003.  The veteran 
filed a claim for compensation benefits for prostate cancer 
in September 2003-within six months of cessation of 
therapy-but was not afforded a VA examination until August 
25, 2004.  Under the circumstances, given the plain language 
of the regulation, the Board finds that the initial 100 
percent evaluation assigned for the veteran's prostate cancer 
must remain in effect until August 24, 2004; the day 
immediately before the VA examination was conducted.  To this 
extent, the appeal is granted.

With respect to the period on and after August 25, 2004, the 
Board finds, first, that the provisions in Diagnostic Code 
7528, pertaining to reduction in evaluations (38 C.F.R. 
§ 3.105(e)), are not applicable to this case.  This is true 
because the 10 percent rating currently in effect was 
assigned as part of the RO's initial determination on the 
veteran's claim for compensation benefits for prostate 
cancer.  Simply put, the RO's September 2004 decision to 
assign the 10 percent rating (following the assignment of the 
100 percent rating) did not "result in a reduction . . . of 
compensation payments currently being made . . .."  
38 C.F.R. § 3.105(e) (2005) (emphasis added).  As a result, 
the provisions of 38 C.F.R. § 3.105(e) are inapposite.

As to the specific question of whether a schedular rating in 
excess of 10 percent should be assigned for the veteran's 
prostate cancer for the period on and after August 25, 2004, 
the Board finds that no higher rating is warranted.  The 
available evidence clearly shows that the veteran's prostate 
cancer is in remission; that he has no problems starting 
urination; that he urinates four times in the daytime and two 
times at night; and that he has occasional "dribbling" of 
urine for which no pad or appliance is required.  The 
evidence also shows that his disability is not manifested by 
renal dysfunction or urinary retention requiring intermittent 
or continuous catheterization.  Accordingly, as the 
preponderance of the evidence is against the claim for a 
schedular rating in excess of 10 percent on and after August 
25, 2004, this portion of the veteran's appeal must be 
denied.

III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems with prostate cancer, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

A 100 percent evaluation is granted for the veteran's 
prostate cancer through August 24, 2004, subject to the law 
and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for prostate cancer, for the 
period on and after August 25, 2004, is denied.


REMAND

As noted previously, the veteran has filed a timely NOD with 
respect to the effective date assigned for the award of 
service connection and grant of compensation for prostate 
cancer.  See Introduction, supra.  To date, however, no SOC 
as to this issue has been furnished.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely NOD as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the issue to the RO for the issuance of an SOC.

For the reasons stated, this matter is REMANDED for the 
following action:

Unless the matter is resolved by granting 
the benefits sought, or the NOD is 
withdrawn, furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, with 
respect to the matter of his entitlement to 
an effective date prior to September 10, 
2003 for the award of service connection and 
grant of compensation for prostate cancer.  
This issue should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


